t c memo united_states tax_court john edward kerrigan and joan marie kerrigan deceased petitioners v commissioner of internal revenue respondent docket no filed date jonathan david robbins and thomas m mccartin for petitioners michal cline and warren p simonsen for respondent memorandum opinion ruwe judge respondent determined a deficiency1 in 1we granted respondent's motion for leave to file an amended answer asserting an increased deficiency in the amended answer respondent contends that she incorrectly applied withholding credits in determining the amount of petitioners' deficiency disregarding the withholding credits the adjustments in the notice_of_deficiency should have resulted in a deficiency of dollar_figure for the taxable_year petitioners do not dispute continued petitioners' federal_income_tax and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6661 dollar_figure dollar_figure dollar_figure after concessions the issues for decision are whether petitioners are entitled to a schedule a deduction for charitable_contributions in the amount of dollar_figure whether petitioner joan marie kerrigan mrs kerrigan is entitled to schedule c deductions for advertising expenses of dollar_figure car and truck expenses of dollar_figure commissions of dollar_figure depreciation of dollar_figure and freight expenses of dollar_figure whether petitioner john edward kerrigan mr kerrigan is entitled to schedule c deductions for repairs of dollar_figure and supplies of dollar_figure whether mrs kerrigan and mr kerrigan are entitled to schedule c deductions for insurance expenses of dollar_figure and dollar_figure respectively laundry and cleaning expenses of dollar_figure and dollar_figure respectively office expenses of dollar_figure and dollar_figure respectively and travel and entertainment_expenses of dollar_figure and dollar_figure respectively whether petitioners are liable continued this in their brief and it is clear that withholding credits are not to be taken into account in determining the amount of the taxpayer's deficiency see sec_6211 respondent on the other hand agrees that petitioners are entitled to a credit for the previously withheld tax when calculating the amount of any unpaid tax for an addition_to_tax under sec_6651 a for failure_to_file a timely federal_income_tax return for and whether petitioners are subject_to an addition_to_tax under sec_6661 as a result of a substantial_understatement of their income_tax for background some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference mr kerrigan filed this petition on behalf of himself and his deceased wife at the time of filing mr kerrigan resided in potomac maryland petitioners were married and filed a joint federal_income_tax return mrs kerrigan died on date petitioners filed their return on date on their return mr kerrigan listed his occupation as publisher mr kerrigan had been employed for years by the washington post co the post where he started as a classified advertising salesman before eventually becoming a general advertising manager mr kerrigan resigned from his position in date however after plans for new employment in chicago failed to materialize the post retained him as a consultant around 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the same time mr kerrigan also began doing work as a consultant for the times journal co the government computer news and atex as a consultant mr kerrigan was responsible for his own expenses he claimed deductions for expenses_incurred in his consulting business on his separate schedule c of petitioners' federal_income_tax return mrs kerrigan listed her occupation on the couple's return as an independent sales agent during mrs kerrigan worked as an independent realtor associated with moussa mooadel realtors inc in bethesda maryland she specialized in the sale of expensive houses in the suburbs of maryland mrs kerrigan reported her real_estate agent income and expenses on a separate schedule c on date respondent issued a notice_of_deficiency which made numerous adjustments involving the disallowance of deductions claimed by petitioners these deductions were disallowed because petitioners failed to provide adequate substantiation deductions from gross_income are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deductions claimed rule a welch v 3in date mr kerrigan accepted a position with the times journal co as a publisher of what is now called the defense news helvering 290_us_111 sec_162 allows taxpayers a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in order to be deductible however the expenses must be directly connected with or pertaining to the taxpayer's trade_or_business sec_1_162-1 income_tax regs for convenience we will combine our findings_of_fact and opinion with respect to the items which remain in issue charitable_contributions subject_to limitation sec_170 permits a deduction for charitable_contributions paid within the taxable_year sec_170 and b petitioners claimed charitable_contributions on their federal_income_tax return in the amount of dollar_figure this amount consisted of noncash contributions of dollar_figure and cash contributions of dollar_figure respondent allowed the noncash contributions in full but denied dollar_figure of the cash contributions because of a lack of adequate substantiation at trial petitioners produced four canceled checks totaling dollar_figure three of these checks were made payable to a christmas bazaar petitioners failed to offer any testimony to demonstrate that these expenditures were charitable_contributions the fourth check was made payable to the lupus foundation in the amount of dollar_figure the commissioner has recognized the lupus foundation as a charitable_organization within the meaning of sec_170 see eg dept of treas cumulative list of organizations described in sec_170 of the internal_revenue_code of pincite mr kerrigan also testified that he and his wife made cash contributions to their local catholic church when they attended mass on sundays petitioners produced no documentation to substantiate this and mr kerrigan's testimony was vague as to the amounts and frequency of these contributions respondent has already allowed petitioners dollar_figure of cash contributions petitioners' evidence falls far short of justifying any additional_amount advertising expenses mrs kerrigan claimed a schedule c deduction for advertising expenses in the amount of dollar_figure of this amount respondent allowed dollar_figure petitioners argue that mrs kerrigan's expenses consisted of expenditures_for signs open houses and gifts which mrs kerrigan frequently purchased for her clients as an additional form of advertising mrs kerrigan's open house expenses included expenditures_for plants and chocolates while her business_gifts ranged from children's toys to maternity clothes at trial petitioners presented mrs kerrigan's business log for which contains numerous entries throughout the year reflecting numerous expenditures_for these items the total for these items was dollar_figure petitioners' daughters testified that mrs kerrigan frequently purchased such items in the course of her business the expenditures reflected in the log are reasonable considering mrs kerrigan's position as a successful realtor specializing in the sale of expensive houses we hold that petitioners are entitled to deduct dollar_figure for mrs kerrigan's advertising expenses car and truck expenses mrs kerrigan claimed a schedule c deduction for car and truck expenses in the amount of dollar_figure of this amount respondent allowed dollar_figure on brief petitioners argue that they are actually entitled to a greater deduction than originally claimed petitioners argue that mrs kerrigan incurred gasoline and insurance expenses of dollar_figure on her oldsmobile toronado in arriving at this figure it appears that petitioners counted certain expenditures from mrs kerrigan's log twice the log indicates that mrs kerrigan's total business_expenses for the toronado in were dollar_figure yet when calculating their expenses on brief petitioners add to this figure the amounts of dollar_figure and dollar_figure however these expenses had already been taken 4mrs kerrigan had expenditures of dollar_figure for signs dollar_figure for items for open houses and dollar_figure for business_gifts into account in arriving at the initial figure of dollar_figure petitioners argue that mrs kerrigan used the toronado for business purposes percent of the time exactly how this figure was arrived at one can only speculate petitioners also contend that they are entitled to a mileage deduction for mrs kerrigan's use of a mercedes sl no deduction for this appears to have been claimed on their return however petitioners do not explain why this mileage was not claimed on their return nor have they offered any evidence to prove what if any use of the mercedes was attributable to business petitioners have not established an entitlement to deductions in excess of the amount allowed by respondent accordingly we sustain respondent's disallowance commission expenses petitioners claimed a schedule c deduction of dollar_figure for commissions paid_by mrs kerrigan in connection with the sale of real_estate in respondent allowed a deduction of dollar_figure petitioners attempted to prove that the additional commissions were paid to their daughters the testimony of the daughters was vague as to how these commissions were computed as well as to their amounts moreover mr kerrigan observed at trial that his daughters appeared to overstate the amount of their commissions interestingly the checks that petitioners offered to substantiate these commissions were made payable to either safeway a grocery store or britches a clothing store rather than to the daughters themselves in addition mrs kerrigan failed to record these checks in her business log or to provide her children with forms w-2 or petitioners have failed to substantiate any deductions in excess of the amount already allowed by respondent depreciation petitioners also claimed a deduction on mrs kerrigan's schedule c for depreciation in the amount of dollar_figure respondent allowed dollar_figure petitioners on brief again argue that they are entitled to a larger depreciation deduction than they originally claimed mrs kerrigan claimed a depreciation deduction for three items her oldsmobile toronado her office in petitioners' house in potomac maryland and a condominium that petitioners owned in ocean city maryland which mrs kerrigan allegedly used as an office we find several difficulties with mrs kerrigan's depreciation deduction first petitioners have not offered sufficient evidence of mrs kerrigan's cost_basis in the toronado second we repeat our inability to understand how mrs kerrigan arrived at a figure of percent business use for the vehicle thus we have no way of knowing if this is a proper allocation between business and personal_use in addition petitioners have failed to provide us with any evidence of mrs kerrigan's cost_basis in petitioners' house in potomac finally we have no evidence of petitioners' cost_basis in the ocean city property and except for mr kerrigan's self-serving testimony at trial there is no evidence that mrs kerrigan used the ocean city condominium as an office we therefore sustain respondent's determination freight expenses mrs kerrigan claimed a schedule c deduction for freight expenses in the amount of dollar_figure respondent allowed dollar_figure since petitioners have not presented any evidence to substantiate this deduction we sustain respondent's determination repair expenses respondent disallowed mr kerrigan's dollar_figure schedule c deduction for repairs in its entirety petitioners offered nothing to substantiate most of this amount nor do they explain how it was computed petitioners argue on brief that they have presented sufficient documentary_evidence to substantiate a deduction in the amount of dollar_figure they offered a handwritten log prepared by mr kerrigan as a record of his business travel and entertainment_expenses for however they produced no invoices or canceled checks under these circumstances we hold that mr kerrigan has not adequately substantiated the business_purpose of this schedule c deduction see sec_1_162-1 income_tax regs supplies respondent disallowed mr kerrigan's entire schedule c deduction for supplies in the amount of dollar_figure on brief respondent concedes that petitioners have substantiated a deduction of dollar_figure at trial petitioners presented credit card receipts totaling dollar_figure most of these receipts were for purchases at the drug fair in potomac maryland descriptions on the receipts of the various purchases are either nonexistent or illegible because petitioners have failed to substantiate a business_purpose for this deduction we sustain respondent's disallowance of these expenses except for the dollar_figure which respondent concedes insurance expenses respondent disallowed schedule c deductions for insurance expenses by mrs kerrigan and mr kerrigan in the respective amounts of dollar_figure and dollar_figure petitioners presented insufficient evidence at trial to convince us that they are entitled to these deductions petitioners produced an insurance bill from the erie insurance co in the amount of dollar_figure we are uncertain however of the date on which this bill was either issued or paid we therefore sustain respondent's determination 5we note the apparent similarity between this bill and the car and truck expense deduction claimed by mrs kerrigan for a dollar_figure payment to the erie insurance co on date laundry and cleaning expenses respondent disallowed schedule c deductions for cleaning expenses by mrs kerrigan and mr kerrigan in the respective amounts of dollar_figure and dollar_figure none of these expenses appear to be recorded in mrs kerrigan's business log while petitioners produced canceled checks totaling dollar_figure payable to crest or crest cleaners they failed to demonstrate the business_purpose for these checks accordingly we sustain respondent's determination office expenses mrs kerrigan and mr kerrigan claimed a schedule c deduction for office expenses in the respective amounts of dollar_figure and dollar_figure respondent allowed dollar_figure and dollar_figure respectively while petitioners offered no evidence to substantiate mr kerrigan's deduction they did present several entries from mrs kerrigan's log in an attempt to substantiate her deduction some of these expenditures however do not appear to be within the realm of office expenses some of the expenses include lawn care and house painting for house settlements petitioners have failed to substantiate deductions for office expenses in addition to the amounts already allowed by respondent travel and entertainment_expenses mrs kerrigan claimed a schedule c deduction for travel and entertainment_expenses in the amount of dollar_figure respondent allowed a deduction of dollar_figure mrs kerrigan claimed expenses in for meals for a total cost of dollar_figure petitioners argue that these meals were consumed during meetings mrs kerrigan had with her business clients and associates sec_274 disallows deductions for entertainment_expenses unless the taxpayer is able to establish that the item is related to or associated with the active_conduct of his or her trade_or_business sec_274 at the same time sec_274 imposes substantiation requirements for these deductions which are even more exacting than the requirements under sec_162 for ordinary and necessary business_expense deductions a taxpayer generally must substantiate each expenditure by producing adequate_records or sufficient evidence to corroborate his or her own statements sec_1_274-5 income_tax regs the adequate_records standard in turn requires that a taxpayer maintain an account book which contains contemporaneous entries which clearly indicates the requisite business_purpose sec_1_274-5 and ii income_tax regs in addition a taxpayer must generally supply documentary_evidence such as receipts or paid bills sec_1_274-5 income_tax regs alternatively taxpayers who are unable to satisfy the adequate_records threshold are still entitled to a deduction for expenses that they can substantiate with other corroborative evidence sec_1_274-5 income_tax regs usually this will consist of the written or oral testimony of the individuals entertained by the taxpayer sec_1_274-5 income_tax regs sec_274 modifies the requirements of subsection a in permitting a deduction for expenses_incurred for food and beverages that are furnished to individuals under circumstances generally considered conducive to a business_discussion sec_274 factors entering into this determination include the surroundings in which the food and beverages are furnished the trade business or income-producing activity of the taxpayer and the relationship to such trade business or activity of the person furnished with the food or beverages sec_274 mrs kerrigan did not record the business_purpose of these almost daily meals or the business relationship of the persons whom she entertained nor have petitioners introduced testimony of any of mrs kerrigan's business clients see sec_1 c income_tax regs under these circumstances petitioners have not met the substantiation requirements see eg 88_tc_1532 72_tc_433 in addition mrs kerrigan claimed a business deduction for a 9-day trip to hawaii in date at trial mr kerrigan testified that this was a business trip for both him and mrs kerrigan however mrs kerrigan did not record in her log the business_purpose of the trip or any meetings she had there moreover there was no testimony presented at trial indicating that mrs kerrigan ever worked outside of suburban maryland in mr kerrigan also claimed a schedule c travel and entertainment_expense_deduction of dollar_figure respondent allowed a deduction of dollar_figure mr kerrigan failed to substantiate any deductions for travel and entertainment in excess of the amount already allowed by respondent sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a timely return sec_6651 respondent's determination is presumed correct and petitioners bear the burden of proving otherwise rule a 78_tc_154 sec_6651 provides an exception when the taxpayer's failure_to_file is due to reasonable_cause and not willful neglect petitioners make no argument that there was reasonable_cause for their nearly 3-year delay in filing instead they argue that no deficiency exists 6petitioners did not allocate any portion of their travel_expenses as personal expenditures and maintain that by filing late they were merely deferring receipt of their tax_refund thus we sustain the addition_to_tax sec_6661 sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment which is attributable to a substantial_understatement_of_income_tax the amount of the understatement is equal to the excess of the amount of tax that is required to be shown on the return for the taxable_year over the amount of the tax actually shown on the return 91_tc_88 an understatement is substantial when it exceeds the greater of percent of the tax which is required to be shown on the return or dollar_figure sec_6661 however the amount of the understatement may be reduced for amounts that the taxpayer adequately discloses or supports with substantial_authority sec_6661 mitchell v commissioner tcmemo_1994_242 petitioners have failed to present any argument or evidence regarding the applicability of either exception rather they contend that no understatement exists accordingly we sustain the addition_to_tax decision will be entered under rule
